                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Melanie Moore              )              JUDGMENT IN CASE
          LaSchelle Massey
          Vanessa Lazenby
           Gregory Kluttz
            Leon Harris
          Shenita Wardlaw,
                                      )
             Plaintiff(s),            )             3:17-cv-00648-FDW-DSC
                                      )
                 vs.                  )
                                      )
  FedEx Ground Package System, Inc.   )
     P. Johnson & Associates, Inc.
            Pierre Johnson,
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 5, 2018 Order.

                                               November 5, 2018
